NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO VICTOR ARREDONDO,                     No.    13-73424
AKA Francisco Arredondo,
                                                Agency No. A205-719-008
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Francisco Victor Arredondo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cabantac v. Holder, 736 F.3d 787, 792 (9th Cir. 2013). We deny in part and

dismiss in part the petition for review.

      The agency did not err in determining Arredondo is ineligible for

cancellation of removal, where the record shows the state court entered a formal

judgement of guilt against him for an offense relating to a controlled substance.

See 8 U.S.C. § 1101(a)(43)(A) (“The term ‘conviction’ means, with respect to an

alien, a formal judgment of guilt of the alien entered by a court. . .”); 8 U.S.C.

§ 1229b(b)(1)(C) (making ineligible for cancellation of removal anyone who has

been convicted of an offense under 8 U.S.C. § 1182(a)(2)); 8 U.S.C.

§ 1182(a)(2)(A)(i)(II) (describing aliens convicted of any law relating to a

controlled substance).

      We lack jurisdiction to review Arredondo’s unexhausted contention that the

agency should be estopped from using his conviction to deny relief from removal.

See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to

review legal claims not presented in an alien’s administrative proceedings before

the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    13-73424